Exhibit 10.37

FEDERAL HOME LOAN BANK OF TOPEKA
Advance, Pledge and Security Agreement
(Blanket Pledge)

Effective Date: May 4, 2000     Institution: Gold Bank     Address: 11301 Nall
Ave.       Leawood, KS 66211

This Advance, Pledge and Security Agreement (Agreement) is made as of the
effective date set forth above by and between the Federal Home Loan Bank of
Topeka (Bank) and the above-described institution (Institution).

CONTENTS       DEFINITIONS     1.1 Defined Terms 4.6 Sale of Collateral  
ADVANCES   MISCELLANEOUS 2.1 Advance Procedures; Demand Deposit Account 5.1
General Representations and Warranties 2.2 Estoppel 5.2 FIRREA Covenant 2.3
Interest 5.3 Good Faith: Liability of Bank 2.4 Funding Commitments;
Ineligibility 5.4 Assignment of Indebtedness   SECURITY AGREEMENT 5.5 Discretion
to Deny Advances 3.1 Blanket Pledge; Required Collateral 5.6 Access to Bank
Records 3.2 Listed Collateral; Perfection 5.7 Amendment; Waivers 3.3 Listed
Collateral; Representations and Warranties 5.8 Jurisdiction; Legal Fees 3.4
Listed Collateral; Deletion or Redelivery 5.9 Applicable Law: Severability 3.5
Reports, Audits and Access 5.10 Successors and Assigns 3.6 Bank’s Responsibility
as to Collateral 5.11 Notices 3.7 Application of Payments 5.12 Entire Agreement
  DEFAULT; REMEDIES; POWER OF ATTORNEY 5.13 Counterparts 4.1 Events of Default;
Acceleration 5.14 OTL Status: Ineligibility for Advances 4.2 Remedies 5.15 OTL
Status; Repayment 4.3 Power of Attorney     4.4 Payment of Prepayment Charges  
  4.5 Default Rate    

      The Bank and the Institution agree as follows:      
DEFINITIONS
1.1
Defined Terms  

a.
“Act” means the Federal Home Loan Bank Act, as amended, 12 U.S.C. 1421, et seq.

b.
“Advance” or “Advances” means any and all loans or other extensions of credit,
including without limitation Swap Transactions, letters of credit, guarantees or
other arrangements intended to facilitate transactions between the Institution
and third parties (but excluding any obligations that the Bank may now or
hereafter
           

--------------------------------------------------------------------------------



     
have to honor such as items or transfer orders under a depository or similar
agreement between the Institution and the Bank), and irrespective of whether the
Bank’s obligation under such agreement is contingent upon the occurrence or
nonoccurrence of any condition, and including all loans or extensions of credit
by the Bank to the Institution prior to the date hereof.
  c.
“Business Day” means any day that the Federal Reserve Bank of Kansas City is
open for business.
  d.
“Capital Stock” means all of thc capital stock of the Bank owned by the
Institution and all payments that have been or hereafter are made on account of
any subscription for such capital stock and all unpaid dividends on such capital
stock.
  e.
“Collateral” means all property, including the proceeds thereof, previously
assigned, transferred or pledged to the Bank by the Institution as collateral
for Advances and all property assigned, transferred or pledged to the Bank
pursuant to Section 3.1 of the Agreement or otherwise.
  f.
“Collateral Policy” means the collateral policy of the Bank as published from
time to time.
  g.
“Commitment” or “Commitments” means any agreement under which the Bank is
obligated to make an Advance to the Institution.
  h.
“Confirmation” means a written or machine-readable electronic transmission
issued by the Bank from time to time confirming an Advance, including the
notation of the Advance on the Institution’s demand deposit
  i.
“Credit Policy” means the credit policy of the Bank as published from time to
time.
  j.
“Eligible Collateral” means Collateral, other than Capital Stock, which: (1)
qualifies as security for Advances under the terms and conditions of the Act and
the Regulations and satisfies the requirements that may be established by the
Bank from time to time; and (2) is owned by the Institution free and clear of
any liens, encumbrances or interest other than the interest of the Bank
hereunder.
  k.
“Indebtedness” means all indebtedness of the Institution to the Bank, whether
now outstanding or hereafter incurred, including all Advances and any other sums
owed by the Institution to the Bank pursuant to any provision hereof, and all
other obligations and liabilities of the Institution to the Bank.
  l.
“Lending Value” means the value that the Bank shall from time to rime, in its
sole discretion, ascribe to the various types of Collateral.
  m.
“Listed Collateral” means all individual items of Collateral which: (1) the
institution has specifically identified as Collateral in a written or electronic
communication so the Bank (including the description of airy individual item of
Collateral in a financing statement or similar document); or (2) the Institution
has delivered or caused to be delivered to the Bank, or a bailee or agent acting
on the Bank’s behalf.
  n.
“Regulations” means the regulations of the Federal Housing Finance Board or its
successor, as amended, 12 CFR Chapter IX.
  o.
“Required Collateral Amount” means the aggregate dollar amount that the Bank may
specify from time so time with respect to each Advance and any other

2

--------------------------------------------------------------------------------



         
obligation or liability of the Institution to the Bank. The Bank may increase or
decrease the Required Collateral Amount at any time.
  p.
“Swap Transaction” or “Swap Transactions” means any and all interest rate swaps,
interest rate caps, floors or collars, currency exchange transactions or similar
transactions entered into between the Bunk mud the Institution.


ADVANCES
2.1
Advance Procedures; Demand Deposit Account. All Advances are subject to and
governed by the Credit Policy and the Collateral Policy, both of which are
incorporated in and made a part of this Agreement. Periodically, the Institution
may apply cc the Bank for Advances in accordance with the procedures established
by the Bank. Each Advance shall be evidenced by a Confirmation. Unless otherwise
agreed to in writing by the Bank, each Advance shall be made by crediting a
demand deposit account of the Institution with the Bunk and payments of
interest, principal or other amounts owed the Bank shall be made by debiting
such account The Institution shall maintain sufficient available balances in the
account to fund all payments due the Bank.
2.2
Estoppel. Failure of the Institution to deliver a written notice so the Bank
specifying any disputed term or condition of an Advance within ten (10) Business
Days after the Bank mails by first-class mail or transmits electronically a
Confirmation to the Institution shall constitute the agreement and
acknowledgment by the Institution that the terms and conditions of the Advance
as stated in the Confirmation are valid and are those that the Institution
requested and by which the Institution agreed to be bound. The Institution shall
thereafter be estopped from asserting any claim or defense with respect to the
repayment of such Advance and all interest, fees and other charges thereon or in
connection therewith.
2.3
Interest. The institution agrees to pay interest on each Advance at the
applicable rate per annum provided in die Confirmation pertaining thereto, as
specified in the Bank’s Credit Policy for such type of Advance and as otherwise
specified therein. Accrued interest on each Advance shall be due and payable at
the times specified in the Bank’s Credit Policy, Confirmation or as otherwise
specified in writing by the Bank.
2.4
Funding Commitments; Ineligibility. In the event the Institution’s access to
Advances is restricted by any applicable law or regulatory directive, the Bank
shall not fund outstanding Commitments to the Institution. The Institution shall
immediately notify the Bank if it becomes ineligible for Advances under any
applicable law or regulatory directive.


SECURITY AGREEMENT
3.1
Blanket Pledge; Required Collateral.

a.
As security for all present and future Indebtedness, the Institution hereby
assigns, transfers and pledges to the Bank, and grants to the Bank a security
interest in, all property now or hereafter owned by the Institution including
without limitation the following types of property: (1) Capital Stock; (2)
instruments (including without limitation any note or other instrument
evidencing a debt and any mortgage, deed of trust, title or document securing
it); (3) investment property (including without limitation mortgage-backed
securities, share certificates or other participation interests in any
securities trust and mortgage loan participation

 

3

--------------------------------------------------------------------------------



         
certificates); (4) chattel paper; (5) choses in action; (6) general intangibles;
(7) certificates of deposit; (8) deposit accounts held by the Institution at to
Bank and (9) the proceeds of any of the foregoing.
  b.
The Institution shall at all times have granted the Bank a security interest in
an amount of Eligible Collateral that has a Lending Value at least equal to the
Required Collateral Amount applicable to the Institution.
  c.
While the may, except as provided below, retain the documents evidencing any
Collateral it has pledged to the Back, it is specifically understood and agreed
that the holding of such documents is solely for the benefit, and subject to the
direction and control, of the Bank.
  d.
The Bank grants to the Institution the right to use, commingle and dispose of
the Collateral and to collect, compromise and dispose of the proceeds of the
Collateral, and any transferee of such Collateral shall take free and clear of
any security or other interest granted to the Bank in Section 3.1(a) hereof;
subject only to the Institution’s obligation to maintain the Collateral as
provided in Section 3.1(b); provided, however, that this Section 3.1(d) shall
not apply to Listed Collateral.
3.2 Listed Collateral; Perfection.   a.
Immediately upon the Bank’s request, and from time to time thereafter, the
Institution shall provide the Bank an amount of Listed Collateral which is also
Eligible Collateral that has a Lending Value at all limes at least equal to the
Required Collateral Amount applicable to the Institution. The Institution shall
take all actions as the Bunk shall reasonably deem necessary or appropriate to
perfect the Bank’s security interest in the Listed Collateral, including but not
limited to the making, execution and delivery to the Bank of such assignments,
listings, powers, financing statements or other instruments and documents as the
Bank may require. The Institution shall not assign, pledge, transfer, create any
security interest in, sell or otherwise dispose of any Listed Collateral without
the prior written consent of the Bank.
  b.
The Institution agrees to pay to the Bank upon demand such fees and charges as
may be assessed by to Bank to cover overhead and other costs relating to the
perfection of the Bank’s security latest in the Listed Collateral (including
without limitation the receipt, holding and redelivery of Collateral and to
reimburse the Bank upon request for recording fees) and other reasonable
expenses, disbursements and advances incurred or made by the Bank in connection
therewith (including the reasonable compensation and the expenses and
disbursements of any bailee that may be appointed by the Bank hereunder, and the
agents and legal counsel of the Bank and of such bailee).
  c.
In the event any Listed Collateral that was Eligible Collateral ceases to be
Eligible Collateral, the Institution will promptly notify the Bank in writing of
the reason such Listed Collateral has ceased to be Eligible Collateral and
request the deletion or redelivery of such Listed Collateral pursuant to Section
3.4.
  d.
The form and sufficiency of all documents pertaining to the Listed Collateral
shall be satisfactory to the Bank. Any Listed Collateral that is not
satisfactory to the Bank may be rejected by the Bank or may have a value
ascribed thereto that shall

4

--------------------------------------------------------------------------------



   

   
be less than the value normally ascribed thereto under the Bank’s Collateral
Policy, or as the Bank may otherwise specify.
  e.
The Bank may take such steps as is reasonably deems necessary to protect its
security position with respect to outstanding Advances, including requiring the
pledging and/or perfection of additional collateral whether or nor such
additional collateral is Eligible Collateral.
3.3 Listed Collateral; Representations and Warranties. The Institution
represents and warrants to the Bank, as of the date hereof and as of each date
on which there shall be an outstanding Advance or Commitment, as follows:   a.
The Institution owns and has title to the Listed Collateral and has the right
and authority to grant a security interest to the Bank in the Listed Collateral
and to subject all of the Listed Collateral to this Agreement.
  b.
All the Listed Collateral that the Institution represents to be Eligible
Collateral meets the standards and requirements with respect thereto from time
to time established by the Beak, the Act and the Regulations.
  c.
The Institution has not conveyed or otherwise created, and there does not
otherwise exist, any participation interest or other direct, indirect, legal or
beneficial interest in any Listed Collateral in favor of anyone or any entity
other than the Bank and the Institution except as specifically communicated in
writing to the Bank.
3.4 Listed Collateral; Deletion or Redelivery. Upon receipt by the Bank of a
written request form the Institution asking for the deletion or redelivery of
any Listed Collateral, the Bank shall promptly redeliver to the Institution, at
the Institution’s expense, or acknowledge the deletion of, the Listed Collateral
specified in said written request. Notwithstanding anything to the contrary
herein, while an Event of Default hereunder shall have occurred and be
continuing, or at any time that the Bank’s records indicate that such deletion
or redelivery would reduce the Lending Value of the Institution’s Listed
Collateral below the Required Collateral Amount, or at any time that the Bank
reasonably and in good faith deems itself insecure, the Bank may refuse such
request.   3.5 Reports, Audits and Access.   a.
The Institution shall provide the Bank with written periodic reports containing
such information on the Collateral as the Bank shall require from time to time,
including listings of mortgages and securities, unpaid principal balances
thereof and certifications concerning the status of payments of mortgages and of
taxes and insurance on property securing mortgages. The Institution shall give
the Bank access at all reasonable times to Collateral in the possession of the
Institution and to the books and records of account of the Institution relating
to the Collateral for the purpose of permitting the Bank to examine, verify or
reconcile the Collateral and the reports of the Institution to the Bank thereon.
  b.
All Collateral and the satisfaction by the Institution of the Required
Collateral Amount shall be subject to periodic audit and verification by or on
behalf of the Bank. Such audits and verifications may occur without notice
during the Institution’s normal business hours or upon reasonable notice at such
other time as the Bank may reasonably request. The Institution shall provide
access to, and shall make adequate working facilities to, the representatives or
agents of the Bank for purposes of such audits and verifications. The
Institution agrees to pay
     




5

--------------------------------------------------------------------------------



   

   
to the Bank such reasonable fees and charges as may be assessed by the Bank to
cover overhead and other costs relating to such audits and verifications.
  c.
The Institution shall furnish to the Bank, if the Bank requests, an audit report
prepared by an external independent auditor of the Institution in such form as
the Bank may require certifying the accuracy of any or all information required
to be given to the Bank by the Institution with respect to Collateral.
  d.
The Institution shall also furnish to the Bank, on an annual basis, copies of
any available audited financial statements, management letters and directors’
exams in regard to the Institution.
  e.
If the Lending Value of the Eligible Collateral owned by the Institution shall
at any time fall below the Required Collateral Amount, the Institution shall
immediately notify the Bank.
3.6
Bank’s Responsibility as to Collateral. In the event that the Bank shall take
possession of any Collateral hereunder, the Bank’s duty as to such Collateral
shall be solely to use reasonable care in the custody and preservation of the
Collateral in its possession. This duty shall not require the Bank to take any
steps necessary to preserve rights against prior parties or the duty to send
notices, perform services or take any action in connection with the management
of the Collateral. The Institution shall make and maintain copies, microfilm or
other recordings of all Collateral delivered to the Bank.
3.7
Application of Payments. The Bank may, in Its sole discretion, apply any
payments by or recovery from the Institution, which are received by the Bank
without any designation form the Institution (at the time of such payment or
recovery) as to the intended application thereof, at such time and in such
manner and order of priority as the Bank shall deem fit.
   

DEFAULT; REMEDIES; POWER OF ATTORNEY 4.1
Events of Default; Acceleration. Upon the occurrence of and during the
continuation of any of the following events or conditions of default (Even of
Default), the Bank may at its option and notwithstanding any other provision
hereof, by a notice to the Institution, declare all Indebtedness, including but
not limited to any accrued interest and any prepayment charges that are provided
for upon payment of an Advance before the date(s) scheduled for repayment, to be
immediately due and payable, without presentment, demand protest or any further
notice.
 
a.
Failure of the Institution to keep sufficient available balances on deposit with
the Bank to pay any interest, principal or other amount then due and owing to
the Bank one (1) Business Day after the Bank gives notice to the Institution
that its available balances on deposit with the Bank are insufficient to pay
amounts then due and owing; or
 
b.
Continued failure of the Institution to perform any promise or obligation or to
satisfy any condition or liability contained herein for five (5) Business Days
after the Bank gives notice to the Institution of such failure, or
 
c.
Continued failure of the Institution to provide adequate Eligible Collateral as
required by the Bank for three (3) Business Days after the Bank gives notice to
the Institution of such failure unless the Institution shall reduce its Required
Collateral Amount during such three (3) Business Day period such that the
Institution has sufficient Eligible Collateral; or

6

--------------------------------------------------------------------------------



 


 
d.
Any suspension of payment by the Institution to any creditor of sums due or the
occurrence of any event that results (or which with the giving of notice or
passage of time or both will result) in acceleration of the maturity of any
indebtedness of the Institution to others under any security agreement,
indenture, loan agreement or other undertaking, provided that such indebtedness
is a material amount with respect to the Institution and is not subject to a
good faith dispute; or
 
e.
Appointment of a trustee, conservator, receiver, liquidator, custodian or
similar official for the Institution, or for substantially all of the
Institution’s property, or the notice of a judgment, decree or administrative
decision adjudicating the Institution insolvent or bankrupt; or
 
f.
Sale by the Institution of all or substantially all of the Institution’s assets
or the taking of any action by the Institution to liquidate or dissolve; or
 
g.
Termination of the Institution’s membership in the Bank or the Institution’s
ceasing to be a type of financial institution that is eligible under the Act to
become a member of the Bank; or
 
h.
Merger, consolidation or other combination of the Institution with an entity
that is not a member of the Bank if the nonmember entity is the surviving entity
in such transaction.
4.2
Remedies. Upon the occurrence of any Event of Default, the Bank shall have all
of the rights and remedies provided by applicable law, which shall include, but
not be limited to, all of the remedies of a secured party under the Uniform
Commercial Code as in effect in the State of Kansas. The Bank may take immediate
possession of any of the Collateral or any part thereof wherever the same may be
found. The Bank may sell, assign and deliver the Collateral or any part thereof
to public or private sale for such price as the Bank deems appropriate without
any liability for any loss due to decrease in the market value of the Collateral
during the period held. The Bank shall have the right to purchase all or part of
the Collateral at such sale. If the Collateral includes instruments or
securities that will be redeemed by the issuer upon surrender, or any accounts
or deposits in the possession of the Bank, the Bank may realize upon such
Collateral without notice to the Institution. If any notification of intended
disposition of any of the Collateral is required by applicable law, such
notification shall be deemed reasonable and properly given if mailed, postage
prepaid, at least ten (10) Business Days before any such disposition to the
address of the Institution appearing on the records of the Bank. Upon the
occurrence of any Event of Default, the Bank may, in its sole discretion, apply
any payment by or recovery from the Institution or any sum realized from
Collateral, at such time and in such manner and order of priority as the Bank
shall deem fit, irrespective of any manifestation of any contrary intention or
desire on the part o the Institution or the provisions of any other agreement
between the Bank and the Institution. The Institution agrees that the Bank may
exercise its right of setoff upon the occurrence of an Event of Default in the
same manner as it the Advances and Commitments were unsecured. Notwithstanding
any other provision hereof, upon the occurrence of any Event of Default at any
time when all or part of the obligations of the Institution to the Bank
hereunder shall be the subject of any guarantee by a third party for the Bank’s
benefit and there shall be other outstanding obligations of the Institution to
the Bank that are not so guaranteed but that are secured by the Collateral, then
any sums realized by the Bank from the Collateral, or from any other Collateral
pledged or furnished to the Bank by the

7

--------------------------------------------------------------------------------



   

 
Institution under any other agreement, shall be applied first to the
satisfaction of such other non-guaranteed obligations and then to the
Institution’s guaranteed obligations hereunder. The Institution agrees to pay
all the costs and expenses of the Bank in the collection of the Indebtedness and
enforcement and preservation of the Bank’s rights and remedies in case of
default, including without limitation, reasonable attorneys’ fees. The Bank in
its discretion may apply any surplus after payment of Indebtedness, provision
for repayment to the Bank of any amounts to be paid under outstanding
Commitments and all costs of collection and enforcement, to third parties
claiming a secondary security interest in the Collateral, with any remaining
surplus paid to the Institution. The Institution shall be liable to the Bank for
any deficiency remaining.
4.3
Power of Attorney. After the occurrence of a default, the Bank may in its
discretion, in its own name or in the name of its nominee or of the Institution,
do any or all things and take any and all actions that are pertinent to the
protection of the Bank’s interest hereunder and, if such actions are subject o
the laws of a state, are lawful under the laws of the State of Kansas, including
the following:
  a.
Terminate any consent given hereunder;
 
b.
Notify obligors on any Collateral to make payments thereon directly to the Bank;
  c.
Endorse any Collateral that is in the Institution’s name or that has been
endorsed by others to the Institution’s name;
 
d.
Enter into any extension, compromise, settlement or other agreement relating to
or affecting any Collateral;
  e.
Take any action the Institution is required to take or that is otherwise
necessary to: (1) sign and record a financing statement or otherwise perfect a
security interest in any or all of the Collateral; or (2) to obtain, preserve,
protect, enforce or collect the Collateral;
  f.
Take control of any funds or other proceeds generated by or arising from the
Collateral and use the same to reduce Indebtedness as it becomes due; and
 
g.
Cause the Collateral to be transferred to the Bank’s name or the name of its
nominee.
 
The Institution hereby appoints the Bank as its true and lawful attorney, for an
on behalf of the Institution and in its name, place and stead, to prepare,
execute and record endorsements and assignments to the Bank of all or any item
of Collateral (including the identification and listing, by exhibit prepared by
the Bank or otherwise, or mortgage loans constituting such Collateral), giving
or granting to the Bank, as such attorney, full power and authority to do or
perform every lawful act necessary or proper in connection therewith as fully as
the Institution could or might do. The Institution hereby ratifies and confirms
all that the Bank shall lawfully do or cause to be done by virtue of this
special power of attorney. This special power of attorney is granted for a
period commencing on the date of Institution’s default and continuing until the
discharge of all Indebtedness and all obligations of the Institution hereunder,
is coupled with an interest and is irrevocable for the period granted. As the
Institution’s true and lawful attorney-in-fact , the Bank shall have no
responsibility to take any steps necessary to preserve rights against prior
parties or the duty to send notices, perform services or take any action in
connection with the management of the Collateral.
4.4 Payment of Prepayment Charges. Any prepayment fees or charges for which
provision is made, whether under a Confirmation or otherwise, with respect to
any Advance shall

8

--------------------------------------------------------------------------------



 

 
be payable at the time of any voluntary or involuntary payment of the principal
of such Advance prior to the originally scheduled maturity thereof. This shall
include, without limitation, payments that are made in connection with the
liquidation of the Institution or that become due as a result of an acceleration
by the Bank pursuant to Section 4.1, whether such payment is made by the
Institution, by a trustee, conservator, receiver, liquidator, custodian or
similar official , of or for the Institution, or by any successor to or any
assignee of the Institution. The Institution acknowledges and agrees that the
damages incurred by the Bank due to a prepayment of an Advance will be difficult
to ascertain at the time of such prepayment an, in lieu thereof, the Institution
and the Bank agree that the formula for calculation of the prepayment fee set
forth in the Confirmation or in the Credit Policy at the time the Advance is
issued constitutes a fair, reasonable and good faith estimate of the damages
suffered by the Bank because of such prepayment and is therefore payable as a
prepayment fee or charge.
4.5
Default Rate. Any payment of principal or interest or any other sum due
hereunder if not made when due (whether at stated maturity, by acceleration or
otherwise) shall bear interest, to the maximum extent permitted by applicable
law, at a rate per annum for each day during the period commencing on the due
date thereof until such amount shall be paid in full equal to three (3)
percentage points above the rate in effect and being charged by the Bank from
time to time under the Line of Credit program then being offered by the Bank.
4.6 
Sale of Collateral. In view of the possibility that federal and state securities
and other laws may impose certain restrictions on the method by which sale of
the Collateral may be effected, the Bank and the Institution agree that any sale
of the Collateral as a result of an Event of Default shall be deemed
“commercially reasonable” irrespective of whether the notice or manner of such
sale contains provisions or imposes, or is subject to, conditions or
restrictions deemed appropriate to comply with the Securities Act of 1933 or any
other applicable federal or state securities or other law. It is further agreed
that from time to time the Bank may attempt to sell the Collateral by means of
private placement. In doing so, the Bank may restrict the bidders and
prospective purchasers to those who will represent and agree that they are
purchasing for investment only and not for distribution or otherwise impose
restrictions deemed appropriate by the Bank for the purpose of complying with
the requirements of applicable securities laws. The Bank may solicit offers to
buy such Collateral, for cash or otherwise, from a limited number of investors
deemed by the Bank to be responsible parties who might be interested in
purchasing such Collateral. If the Bank solicits offers from at least three (3)
such investors, then the acceptance by the Bank of the highest offer obtained
therefrom (whether or not three (3) offers are obtained) shall be deemed to be a
commercially reasonable method of disposing of the Collateral.

     
MISCELLANEOUS
5.1
General Representations and Warranties. The Institution hereby represents and
warrants that to the best of its knowledge as of the date hereof and as of each
date on which there shall be an outstanding Advance or Commitment:

a.
The Institution is not now, and neither the execution of nor the performance of
any of the transactions or obligations of the Institution under this Agreement
shall, with the passage of time, the giving of notice or otherwise, cause the

 

9

--------------------------------------------------------------------------------



   

   
Institution to be: (1) in violation of its charter or articles of incorporation,
bylaws, the Act or the Regulations, any other law or administrative regulation,
any court decree or any order of a regulatory authority; or (2) in default under
or in breach of any indenture, contract or other instrument or agreement to
which the Institution is a party or by which the Institution or any of its
property may be bound; so as to materially affect the Institution’s ability to
perform its obligations under this Agreement.
  b.
The Institution has full corporate power and authority and has received all
corporate and governmental authorizations and approvals as may be required to
enter into and perform its obligations under this Agreement and to borrow each
Advance.
  c.
The information given by the Institution in any document provided, or in any
oral statement made, in connection with an application or request for an Advance
or a Commitment, a pledge, specification or delivery of Collateral, is true,
accurate and complete in all material respects.
     

5.2
FIRREA Covenant. If the Institution is an Insured depository institution, it
further represents and warrants to, and covenants and agrees with, the Bank that
the necessary action to authorize the delivery of this Agreement and the
performance of its obligations hereunder includes all authorizations required
for insured depository institutions under the Financial Institutions Reform,
Recovery, and Enforcement Act of 1989 and the Institution will at all times
during the term of this Agreement continuously include and maintain this
Agreement, including all exhibits, attachments, supplements, Confirmations
incorporated herein and evidence of all necessary approvals, as part of its
official written books and records. In addition to any other remedies which the
Bank may have under this Agreement or otherwise, if the Institution breaches or
defaults on any of its obligations set forth in this paragraph, the Bank shall
be entitled to apply to any court of competent jurisdiction for an order
requiring specific performance by the Institution of such obligations, and the
Institution shall not contest any such application and shall comply with any
such order.
5.3
Good Faith: Liability of Bank. The Institution and the Bank shall have an
obligation of good faith in the performance and enforcement of every duty or
right imposed or granted by this Agreement, and any other actions or inactions
taken or not taken with respect to this Agreement. "Good Faith" shall mean
honesty in fact (i.e., a subjective standard rather than an objective standard).
The Bank shall not be liable for any costs, expenses, damages, liabilities or
claims (including attorneys’ and accountants’ fees) incurred by the Institution,
except those costs, expenses, damages, liabilities or claims arising out of the
gross negligence or willful misconduct of the Bank or any of its employees or
duly appointed agents. In no event shall the Bank be liable to the Institution
or any third party for special, indirect or consequential damages, or lost
profits or loss of business, arising under or in connection with this Agreement,
even if previously informed of the possibility of such damages and regardless of
the form of action.
5.4
Assignment of Indebtedness. The Institution hereby gives the Bank the full
right, power and authority to pledge or assign to any party all or part of the
Indebtedness together with a proportionate amount of the Collateral, as security
for Consolidated Federal Home Loan Bank Obligations issued pursuant to the
provisions of the Act or for any other purpose authorized by the Act, the
Regulations or the Federal Housing Finance

 

10

--------------------------------------------------------------------------------



 

 
Board. In the case of my such pledge or assignment, the Bank shall have no
further responsibility with respect to Collateral transferred to the pledgee or
assignee, and all references herein to "the Bank" shall be read to refer instead
to the pledgee or assignee with respect to such Collateral. The Institution may
not voluntarily or involuntarily or by operation of law or otherwise assign or
transfer any of its rights or obligations hereunder or with respect to any
Advances or Commitments without the express prior written consent of the Bank.
5.5 
Discretion to Deny Advances. Nothing contained herein or in any documents
describing or setting forth the Bank’s Credit Policy or other policies shall be
construed as an agreement or commitment on the part of the Bank to grant
Advances hereunder, or to enter into any other transaction, the right and power
of the Bank in its discretion to either grant (with or without conditions) or
deny any Advance or other transaction requested hereunder being expressly
reserved.
5.6
Access to Bank Records. The Bank shall grant to all governmental regulatory
agencies having jurisdiction over the Institution, to the Institution’s
independent public accountants (to be named by written notice delivered to the
Bank) and to the Institution's internal auditors the right at any reasonable
time to examine and audit the Institution's records in the Bank’s possession,
the right to request directly from the Bank any reports, summaries or
information of the Bank relating to the Institution and the right to observe the
processing of reports or examine the Institution's documents at the Bank;
provided, however, the Bank's obligations hereunder shall not apply to the
extent that the records, reports, summaries, information or documents sought or
requested are contained in or derived from data not provided by the Bank to the
Institution or the Institution to the Bank pursuant to this Agreement.
5.7
Amendment; Waivers. No modification, amendment or waiver of any provision of
this Agreement or consent to any departure therefrom shall be effective unless
executed by the party against whom such change is asserted and shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on the Institution in any case shall entitle the Institution
to any other or further notice or demand in the same, or similar or other
circumstance. Any forbearance, failure or delay by the Bank in exercising any
right, power or remedy hereunder shall not be deeded to be a waiver thereof, and
any single or partial exercise by the Bank of any right, power or remedy
hereunder shall not preclude the further exercise thereof. Every right, power
and remedy of the Bank shall continue in full force and effect until
specifically waived by the Bank in writing.
5.8 
Jurisdiction; Legal Fees. In any action or proceeding brought by the Bank or the
Institution in order to enforce any right or remedy under this Agreement; the
parties hereby consent to, and agree that they will submit to, the jurisdiction
of the United States District Court for the District of Kansas, or if such
action or proceeding may not be brought in federal court, the jurisdiction of
the District Court of the County of Shawnee, State of Kansas, to the exclusion
of all other courts. The Institution agrees that if any action or proceeding is
brought by the Institution seeking to obtain any legal or equitable relief
against the Bank under or arising out of this Agreement or any transaction
contemplated hereby, end such relief is not granted by the final decision after
any and all appeals of a court of competent jurisdiction, the Institution will
pay all attorneys’ fees and other costs incurred by the Bank in connection
therewith. The Institution agrees to

 

11

--------------------------------------------------------------------------------



     
reimburse the Bank for all costs and expenses (including reasonable fees and
out-of-pocket expenses of counsel for the Bank) incurred by the Bank in
connection with the enforcement or preservation of the Bank’s rights under this
Agreement including, but not limited to, its rights in respect of any Collateral
and the audit or possession thereof.
5.9
Applicable Law: Severability. This Agreement and all Advances granted under this
Agreement shall be governed by the statutory and common law of the United States
and, to the extent federal law incorporates or defers to state law, the laws
(exclusive of choice of law provisions) of the State of Kansas. In the event
that any pardon of this Agreement conflicts with applicable law, such conflict
shall not affect other provisions of this Agreement that can be given effect
without the conflicting provision, and to this end the provisions of the
Agreement are declared to be severable.
5.10
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the successors and permitted assignees of the Institution and the
Bank.
5.11
Notices. Any notice, advice, request, consent or direction given, made or
withdrawn pursuant to this Agreement shall be in writing or by machine-readable
electronic transmission, and shall be deemed to have been duly give to and
received by a party hereto three (3) Business Days alter it shall ban been
mailed to such party at its address herein provided, if delivered by first-class
mail, or if delivered by hand or by machine-readable electronic transmission,
when actually received by such party at its principal office.
5.12
Entire Agreement. This Agreement embodies the entire agreement and understanding
between the parties hereto relating to the subject matter hereof and supercedes
all prior agreements between such parties, and all oral and written statements
by either party, that relate to such subject mater. Notwithstanding the above,
Advances made by the Bank to the Institution prior to the execution of this
Agreement shall continue to be governed by the terms of the Confirmation
pursuant to which much Advances were made, and otherwise by the term and
conditions of this Agreement.
5.13
Counterparts. This Agreement may be executed in one or more counterparts all of
which shall constitute but one Agreement.
5.14
OTL Status: Ineligibility for Advances. This and the following section apply if
the Institution is a savings institution subject to Section 10(m) of the Home
Owners' Lone Act (Act), as interpreted and enforced by the Office of Thrift
Supervision (OTS). If the Institution becomes ineligible for Advances pursuant
to the Qualified Thrift Lender (QTL) requirements of the OTS:

  a.
The Institution will immediately provide the Bank with written notification of
its ineligibility for Advances.
  b.
The Bank will not make Advances to the Institution unless the OTS makes a
written request to the Bank pursuant to 12 C.F.R. § 935.18(a) to make short-term
Advances to the Institution or Advances are otherwise allowed by the regulations
of the Federal Housing Finance Board; provided, however, that the Bank will in
no event be under any obligation to make an Advance to the Institution.
  c.
The Bank will not honor any Commitments then outstanding to the Institution.

5.15
OTL Status; Repayment of Advances. If the Institution does not regain its QTL
status and is required to repay its Advances prior to maturity:
 
a.
Immediately upon the Institution receiving notice from the OTS or otherwise
becoming aware that the Institution has not regained its QTL status and must

12

--------------------------------------------------------------------------------



   

   
repay its Advances immediately, the Institution will provide the Bank with
written notification of such fact.
  b.
The Institution will negotiate in good faith with the Bank to develop a schedule
for the prompt and prudent repayment of any outstanding Advances consistent with
the Institution's and the Bank's safe and sound operations.

IN WITNESS WHEREOF, the Bank and the Institution have caused this Agreement to
be signed in their names by their duly authorized officers.

INSTITUTION FEDERAL HOME LOAN BANK OF TOPEKA     2 Townsite Plaza, P.O. Box 176
    Topeka, KS 66601-0176                                 By: /s/ Steve Rector
By: /s/ Steven D. Reichle   Authorized Signature   Authorized Signature        
        Steve Rector, Sr. V.P. / Cashier Steven D. Reichle, SVP   Name and Title
  Name and Title                 Date: May 4, 2000   Date: May 11, 2000

 

13

--------------------------------------------------------------------------------



 

State of Kansas )   ) ss: County of Johnson )

 

On this _____ day of ________, 200__, before me came __________________ (name)
personally known to me, who being by me duly sworn, did depose and state that
he/she is the ______________________ (title) of the Institution described in and
which executed the above instrument; that he/she signed his/her name thereto by
order of the board of directors or other governing body of said Institution and
that he/she acknowledged the execution of said instrument so be the voluntary
act and deed of said Institution.



(Notary Seal) _______________________________________________   Notary Public
Signature   My appointment expires: ___________________________

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------